Per Curiam.
This appeal arises out of an action to foreclose a mechanics lien. The trial court made findings favorable to the plaintiff. Defendant moved for a new trial on the basis that the evidence was insufficient to sustain the trial court’s decision and that there were irregularities in the proceedings whereby the defendant was deprived of a fair trial. The irregularities relied upon were set forth in affidavits by the president of defendant company and one of its employees indicating that the trial court was inattentive to the court proceedings.
The appeal is taken from the order of the trial court denying defendant’s motion as it pertained to irregularities in the proceedings.
The trial of the case which took place over a period of 11/2 days consisted for the most part of the testimony of plaintiff’s employees and expert witnesses relative to the construction of the heating and ventilating system being installed in a building constructed for defendant. Defendant complained that after completion of the work the system did not function properly. The major items in dispute at trial involved the working of the air conditioning system and the manner in which the insulation was installed. The failure of the defendant to supply certain parts in the air conditioning system was also at issue.
A careful review of the transcript reveals that during the course of the trial the court received in evidence many exhibits, ruled on the admissibility of certain evidence, propounded limited questions to some witnesses, and conducted an examination of the expert witnesses. The questions propounded by the court indicate an acute awareness of the issues involved. The claim of the occurrence of irregularities in the proceedings is without support in the record of the trial.
A careful review of the testimony and exhibits further indicates that the trial court’s decision was justified by the evidence.
Affirmed.